DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 1-11, 15-18, 21-23 and 26-31 are pending in the application.  Claims 12-14, 19-20 and 24-25 have been cancelled.
Amendments to claims 1 and 21, filed on 9/13/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and its dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “co-knit together to form a single layer.”  It is unclear to what degree the knit pattern of a first fiber can traverse or not traverse the knit pattern of a second fiber while still being considered a single layer.  For the purpose of examination, this 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9-11, 15, 21-22 and 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenawalt (US PGPUB 2005/0244455) over Sander (US Patent No. 7,875,063).

Regarding claims 1 and 28-29, Greenawalt teaches a surgical prosthesis that includes a three dimensional mesh including at least two types of yarn interlooped or intertwined to define at least two layers, wherein one of the at least two layers is substantially non-biodegradable and another of the at least two layers is substantially biodegradable (see [0004] and [0023]).  Greenawalt teaches that the mesh is any woven or knitted structure that includes biodegradable yarns and non-biodegradable yarns ([0039] and [0069]).  

Greenawalt teaches that, in some embodiments, the three-dimensional mesh of the surgical prosthesis includes at least one non-biodegradable monofilament yarn and at least one biodegradable multifilament yarn ([0007]).  Greenawalt teaches that, typically, the ratio of non-biodegradable yarns to biodegradable yarns in the mesh ranges from about 0.1 to 9, or in certain embodiments, the ratio of non-biodegradable yarns to biodegradable yarns is 1 to 2.33 (biodegradable yarns = 10% to 91%, or 30 to 50%, as calculated by the Examiner, e.g. 1/(1+9) = 10%) (see [0040]).

Greenawalt teaches that the non-biodegradable yarn is selected from polypropylene, polyethylene terephthalate or a combination thereof, and has a diameter of about 0.001 to about 0.010 inches, preferably about 0.005 inches (see [0005] and [0041]).  As calculated by the examiner for polypropylene, which has a density of about 0.9 g/cm3, the denier for a 0.006 inch diameter yarn of circular cross-section is about 148 g/9000m.

With regard to the claimed limitation “wherein said absorbable polymeric multifilament fiber and said non-absorbable synthetic monofilament polymeric fiber are co-knit together to form a single layer warp-knit mesh structure,” Greenawalt teaches that when a layer is said to be substantially non-biodegradable, it refers to a layer that is predominantly composed of non-biodegradable material, but for a small volume of the layer where the non-biodegradable material intertwines with the biodegradable material; and when a layer is said to be substantially biodegradable, it refers to a layer that is predominantly composed of biodegradable material, but for a small volume of the layer where the biodegradable material intertwines with the non-biodegradable material ([0023]).  Thus, the examiner notes that the yarns would be co-knit to form a “single layer” as claimed.  Greenawalt also teaches that the biodegradable and non-biodegradable yarns ‘32’ and ‘34’ are threaded into an industrial knitting machine, such as a double-needle bar knitting machine ([0069] and [0072]).  Thus, the examiner notes that Greenawalt teaches a warp-knit mesh structure as claimed.

With regard to the claimed limitations, “A heat set polymeric mesh,” and “wherein the interdependent mesh structure is heated to provide the heat set polymeric mesh,” Greenawalt teaches that in Example 1, after fabrication, the three-dimensional mesh was cleaned in a scouring system and annealed at 1500 C. in a heat setting frame to stabilize the three-dimensional mesh structure (see [0073] in Example 1).  In the event that Greenawalt’s Example 1 is found to be a different embodiment from the embodiment applied above, it would have been obvious to one having ordinary skill in the art prior to the claimed invention to have modified the 

Greenawalt does not explicitly disclose wherein said non-absorbable synthetic monofilament fiber has an ultimate elongation of greater than 30% or that the mesh comprises at least two different strength profiles including an early stiff phase and a later extensible phase that results after degradation of the absorbable polymeric fiber.

However, Sander teaches a tissue repair device that comprises a flexible linking member which can be knitted and fabricated from bioresorbable and/or non-resorbable fibers, wherein the non-bioabsorbable materials in filamentous form are preferably elastic and exhibit an elongation at break of at least about 30 percent, preferably at least about 40 or 50 percent, and wherein such materials include polyethylene and polypropylene (see especially column 8 lines 45-57, also column 8 lines 4-44 and column 10 lines 17-18).  

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the non-biodegradable monofilaments of Greenawalt with an ultimate elongation of at least about 30 percent, and preferably at least about 40 or 50 percent, in order to obtain a flexible linking member for use in a suture-like device for repairing torn tissue or muscle when the device is intended to remain in place until the tear is completely healed, as taught by Sander (see Abstract and column 2 lines 20-33).

Thus, the examiner notes that mesh structure of Greenawalt in view of Sander would comprise at least two different strength profiles including an initial stiff phase that results prior to degradation of the absorbable mesh and a later extensible phase that results after degradation 



Regarding claims 2-5 and 21-22, the examiner notes Greenawalt’s Figs. 2A-C show examples of non-biodegradable yarns and biodegradable multifilament yarns knitted with different patterns, as shown for Example 1 (see Figs. 2A-C, [0072] and Table 1).  In the event that Greenawalt’s Example 1 is found to be a different embodiment from the embodiment of Greenawalt applied above to claim 1, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the substantially non-biodegradable layer and the substantially biodegradable layer of the meshes of Greenawalt with different knit patterns in order to obtain a mesh for use as a surgical prosthesis for soft tissue repair, wherein one surface is favorable for tissue ingrowth and the other surface can provide anti-adhesion properties (e.g. through the use of surfaces with different pore sizes), as suggested by Greenawalt (see Examples 1-3, [0011], [0040] and Figs. 2A to 2C).

Regarding claim 6, Greenawalt teaches that "biodegradable" means a material that contains components that can be degraded and/or absorbed at some time after implantation of the surgical prosthesis, such as within weeks or months following implantation ([0022]).  In addition or in the alternative, Sander teaches wherein fiber-forming materials are fairly rapidly bioabsorbed by the body, e.g., exhibiting a loss of tensile strength in from about 2 to about 26 weeks and total absorption within from about two to about fifty two weeks (see column 8 lines 16-24).

Regarding claim 9, Greenawalt teaches that examples of biodegradable yarns include poly (glycolic) acid (PGA), polylactic acid (PLA), polydioxanone (PDO), polycaprolactone
(PCL), calcium alginate, and copolymers thereof ([0006] and [0042]).

Regarding claim 10, Sander teaches that the bioabsorbable polymers which can be compression and/or injection molded include those derived from polyglycolic acid, glycolide, lactic acid, lactide, dioxanone, e-caprolactone, trimethylene carbonate, polyethylene oxide, etc., and various combinations of these and related monomers (col. 7 lines 47-51).

Regarding claim 11, Greenawalt teaches that the biodegradable yarn has a diameter of not greater than about 120 denier (see [0006]-[0007] and [0042]).

Regarding claim 15, Sander teaches that fiber-forming materials which are relatively inelastic are suitable for providing the linking member provided such materials are more flexible than the anchoring members and fairly rapidly bioabsorbed by the body (see column 8 lines 16-28).  With regard to non-bioabsorbable material, Sander teaches that it is preferred to employ a material which is elastic (see column 8 lines 45-64).  Sander also teaches that the linking member can be composed of fibers or filaments of bioresorbable or nonresorbable material or from a blend of filaments possessing different bioabsorbabilities and elasticities to create a member that is semi-absorbable (see column 8 lines 16-28).  

Regarding claims 26-27, Sander teaches non-absorbable materials such as polyethylene (among others) (col. 8 lines 38-42).

Regarding claims 30-31, Greenawalt teaches wherein prior to applying an adhesion barrier to a mesh to form a surgical prosthesis, the mesh has an uncompressed thickness of between about 2.5 and 3.0 millimeters and, after applying the adhesion barrier to the mesh and air drying, the surgical prosthesis has a thickness between about 0.45 and 0.9 millimeters ([0038]).





Claims 7-8, 16 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenawalt (US PGPUB 2005/0244455) over Sander (US Patent No. 7,875,063), as applied above to claims 1 and 21-22, further in view of Shalaby (US PGPUB 2008/0119848).

Regarding claims 7-8, Greenawalt in view of Sander remains as applied above.

Greenawalt in view of Sander does not explicitly disclose wherein said absorbable fiber comprises a polyaxial, segmented biodegradable copolyester fiber that comprises a glycolide/I-lactide/trimethylene carbonate copolymer.

However Shalaby teaches a knitted mesh that comprises an absorbable component that can be selected from segmented polyaxial copolyesters comprising at least two monomers selected from glycolide, l-lactide, ε-caprolactone and trimethylene carbonate (see [0011]-[0013]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the absorbable filaments of Greenawalt in view of Sander with segmented polyaxial copolyesters comprising at least two monomers selected from glycolide, l-lactide, ε-caprolactone and trimethylene carbonate in order to obtain a selectively absorbable/biodegradable fibrous composite knitted mesh in which stiffness is mediated, and which can transition to exhibit independent functional mechanical properties during in-vivo use in degrading environments, such as in orthopedic, vascular or tissue engineering applications, as taught by Shalaby (see [0002] and [0011]).

Regarding claim 16, Shalaby teaches a composite warp-knitted mesh ([0013]-[0017 and the Examples).

Regarding claim 23, Shalaby teaches an example wherein a non-absorbable yarn is knitted in a marquisette pattern and is combined with an absorbable yarn knitted in a sand-fly pattern (see Example 13 at [0078]-[0088]; also Example 10).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the mesh of Greenawalt in view of Sander with marquisette and sand-fly knitting patterns in order to obtain a mesh having mechanical and physical properties on the order of those taught by Shalaby (see [0060]-[0066] and [0087]-[0093], and Tables X and XI at [0096]).




Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenawalt (US PGPUB 2005/0244455) over Sander (US Patent No. 7,875,063), as applied above to claim 1, further in view of Bayon (US PGPUB 2010/0016872).

Regarding claim 17, Greenawalt in view of Sander remains as applied above.

With regard to the claimed limitation “a long-term residual weight of about 40-70% of the initial weight,” as noted above, Greenawalt teaches that, typically, the ratio of non-biodegradable yarns to biodegradable yarns in the mesh ranges from about 0.1 to 9, or in certain embodiments, the ratio of non-biodegradable yarns to biodegradable yarns is 1 to 2.33 (biodegradable yarns = 10% to 91%, or 30 to 50%, as calculated by the Examiner) (see [0040]).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that use of fiber material ratios within the ranges taught by Greenawalt in view of Sander would provide a mesh wherein amounts overlapping with 40-70% of the initial mass of the mesh would remain after absorption of the absorbable yarns, as provided by the remaining amount of non-absorbable material.

Greenawalt in view of Sander does not explicitly disclose wherein said heat set polymeric mesh has an initial area weight ranging from about 70 to 110 g/m2.

However, Bayon teaches a polymeric mesh wherein, in embodiments, the mesh weight density is below about 100 g/m2, or in other embodiments it is greater than about 50 g/m2 or greater than about 100 g/m2 see [0105] and [0110]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the polymeric mesh of Greenawalt in view of Sander with an initial area weight of below about 100 g/m2 or greater than about 50 g/m2 in order to obtain an isoelastic or asymmetrical polymeric mesh knitted from both absorbable and non-absorbable yarns for use as an implant for soft tissue repair/regeneration (e.g., hernia repair), as taught by Bayon (see [0002], [0103], [0105] and [0110]).

Regarding claim 18, Bayon teaches a mesh that may have a porosity from 20% to about 98%, (see [0113]).  With regard to an initial average pore size of the mesh, Bayon teaches a pore size of from about 1 mm to about 5 mm, or about 1 mm to about 2.5 mm ([0109]).  With regard to the claimed limitation of a long-term average pore size of about 2-3 mm, Greenawalt teaches wherein the first layer of the mesh is formed substantially of a non-biodegradable yarn, and that the macroporous structure of the first outer surface of the surgical prosthesis has a pore size of about 100 microns or more ([0011]).  The examiner notes that for meshes comprising such non-absorbable structures, a long-term average pore size within the claimed range of about 2-3 mm would be provided.


Response to Arguments

Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
Applicant contends that that neither Greenawalt, nor any of the other references relied on in forming the rejection, specifically Sander, Shalaby, Bayon, teach or suggest a single layer warp knit mesh formed wherein an absorbable polymeric multifilament fiber and an non-absorbable synthetic monofilament polymeric fiber are co-knit together into a single layer mesh but where each of the absorbable polymeric multifilament fiber and the non-absorbable synthetic monofilament polymeric fiber forms its own mesh pattern within the single layer warp knit mesh.
Regarding this contention, in the examiner’s view, Greenawalt teaches fibers that are “co-knit together to form a single layer” as claimed.  In this regard, the examiner notes that this limitation is interpreted as being met by fibers that are co-knit such that the fibers only partially traverse and partially intersect one another.  The examiner also notes that Greenawalt shows examples of non-biodegradable yarns and biodegradable multifilament yarns knitted with different patterns (as shown for Example 1), and Greenawalt also provides motivation for doing so in the various embodiments of the invention, as applied to claims 2-5 and 21-22 above (see Figs. 2A-C, [0011] and [0040]).  Thus, in the examiner’s view, Greenawalt in view of Sander teaches the claimed limitations.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789    
                                                                                                                                                                                        /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789